DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The clutch actuator of Ariga in view of Kim fails to teach or suggest the coupling unit is provided in an overlapping portion of a first protruding unit protruding from a first side surface being a side surface of the first case, and a second protruding unit protruding toward the first case from a second side surface being a side surface of the second case.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariga (JP 2014-68854 translation cited in IDS), and in further view of Kim (US 2017/0335502).
Regarding claim 1, Ariga figures 1-3 teach a clutch actuator unit, comprising: 
an actuator comprising a drive mechanism (6 transmission mechanism) to drive a clutch member (7 clutch mechanism) arranged in a driving force transmission path from a washing machine motor to a washing tub (3), and a first case (74 clutch case) in which the drive mechanism is housed;[0049] 
and a sensor unit (8 washing tub detecting device) comprising a sensor to detect rotation of the washing tub. [0050]
Ariga teaches the driving force transmission mechanism 6 is provided with a clutch mechanism 7 in the middle of a driving force transmission path from the motor 5 to the washing tub 3 for connecting and disconnecting the transmission of the rotational driving force of the motor 5 to the washing tub 3 thereby reading on an actuator comprising a drive mechanism to drive a clutch member arranged in a driving force transmission path from a washing machine motor to a washing tub.[0017]
Although Ariga teaches the laundry tub rotation detection device 8 is connected to the connection member 15, Ariga is silent to a second case in which the sensor is housed, wherein 
a coupling unit to couple the first case and the second case is provided outside the first case and outside the second case.
Kim is directed towards a washing machine wherein figure 8 teaches sensor 233 may be mounted directly on the outer surface of the clutch housing 121 in the vicinity of the opening 121c, or may be mounted over the opening 121c by the mounting member 235 so as to be positioned closer to the position indicating member 231.  The mounting member 235 into which the sensor 233 is inserted may be mounted on the outer surface of the clutch housing 121 to be adjacent to the opening 121c by a fixing member such as a screw.  The sensor 233 may be fixed to the mounting member 235 by tight-fitting engagement and the like.[0121-124]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a sensor configuration as taught by Kim in the clutch actuator unit of Ariga so that the sensor 233 may detect not only the rotational speed of the spin basket 30 but also the rotational direction of the spin basket 30.[0122]
Regarding claim 13, Kim figure 8 teaches sensor 233 may be mounted directly on the outer surface of the clutch housing 121 in the vicinity of the opening 121c, or may be mounted over the opening 121c by the mounting member 235 so as to be positioned closer to the position indicating member 231.  The mounting member 235 into which the sensor 233 is inserted may be mounted on the outer surface of the clutch housing 121 to be adjacent to the opening 121c by a fixing member such as a screw.  The sensor 233 may be fixed to the mounting member 235 by tight-fitting engagement and the like thereby 
Regarding claim 14, Ariga figure 1 teaches a washing machine comprising the clutch actuator unit according to claim 1, the washing machine comprising: 
the washing machine motor (5); 
the washing tub (3); 
a pulsator (4) arranged in the washing tub; and 
a driving force transmission mechanism (6) to transmit a rotational driving force of the washing machine motor to the washing machine tub and the pulsator, wherein 
the clutch actuator unit (7) drives the clutch member to realize a disconnection state in which the rotational driving force is transmitted to the pulsator and is not transmitted to the washing tub, and a connection state in which the rotational driving force is transmitted to the washing tub and the pulsator.[0048]
Ariga teaches the central control unit (control unit) rotates the pulsator 4 by controlling the clutch control unit 41 and driving the motor 5 with the clutch mechanism 7 in the disconnected state during the washing operation. Further, at the time of dewatering operation, the central control unit (control unit) controls the clutch control unit41 to drive the motor 5 with the clutch thereby reading on the clutch actuator unit drives the clutch member to realize a disconnection state in which the rotational driving force is transmitted to the pulsator and is not transmitted to the washing tub, and a connection state in which the rotational driving force is transmitted to the washing tub and the pulsator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711